—Appeal by the defendant from three judgments of the Supreme Court, Queens County (Sherman, J.), all rendered June 6, 1984, convicting him of grand larceny in the third degree under indictment No. 4268/83, and attempted grand larceny in the second degree (two counts) *752under indictments Nos. 4269/83 and 4384/83 (one count as to each indictment), upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mollen, P. J., Gibbons, Brown, Niehoff and Eiber, JJ., concur.